[Cite as State v. Gaskins, 2019-Ohio-262.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.     17CA0077-M

          Appellee

          v.                                          APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
BILLY GASKINS                                         COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
          Appellant                                   CASE No.   17 CR 0350

                                 DECISION AND JOURNAL ENTRY

Dated: January 28, 2019



          HENSAL, Judge.

          {¶1}   Billy Gaskins appeals his conviction for failure to give notice of change of

address in the Medina County Court of Common Pleas. For the following reasons, this Court

affirms.

                                                 I.

          {¶2}   In 2006, a jury found Mr. Gaskins guilty of rape. Following his release in 2016,

he was approved to live with the father of his then-girlfriend. Several months later, after Mr.

Gaskins and his girlfriend had an argument, the father reported to law enforcement that Mr.

Gaskins had not actually been living with him. The Grand Jury subsequently indicted Mr.

Gaskins for failure to give notice of his change of address under Revised Code Section

2950.05(F)(1). Following a trial to the bench, the trial court found Mr. Gaskins guilty of the

offense and sentenced him to four years in prison. Mr. Gaskins has appealed, assigning two

errors.
                                                 2


                                                 II.

                                  ASSIGNMENT OF ERROR I

       APPELLANT’S CONVICTION FOR FAILURE TO GIVE NOTICE OF
       CHANGE OF ADDRESS WAS NOT SUPPORTED BY SUFFICIENT
       EVIDENCE IN VIOLATION OF ARTICLE IV, SECTION 3 OF THE OHIO
       CONSTITUTION.

       {¶3}    Mr. Gaskins argues that his conviction was not supported by sufficient evidence.

Whether a conviction is supported by sufficient evidence is a question of law, which we review

de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In making this determination, we

must view the evidence in the light most favorable to the prosecution:

       An appellate court’s function when reviewing the sufficiency of the evidence to
       support a criminal conviction is to examine the evidence admitted at trial to
       determine whether such evidence, if believed, would convince the average mind
       of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime
       proven beyond a reasonable doubt.

State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶4}    The trial court found Mr. Gaskins guilty of failure to give notice of his change of

address under Section 2950.05. That section provides in relevant part that, if an offender is

required to register under Section 2950.04, he must provide written notice of a change of address

at least 20 days before changing it. R.C. 2950.05(A). Mr. Gaskins argues that the State failed to

prove that he was subject to this notification requirement. He notes that his prior conviction

occurred under Megan’s Law. He argues that, under Megan’s Law, sex offender classification

did not happen automatically but was a separate process that was not tied to the conviction itself.

Because the State only introduced a copy of his prior conviction and not any separate

classification proceeding, Mr. Gaskins argues that it failed to prove he was required to register.
                                                3


       {¶5}    The sentencing entry that the State introduced indicated that Mr. Gaskins was

convicted of rape under Section 2907.02(A)(2) in 2006. The State notes that, at that time, the

definition of “[s]exually oriented offense” included violations of Section 2907.02.          R.C.

2950.01(D)(1)(a) (2006). It also notes that, under the 2006 version of Section 2950.04(A),

anyone who had been convicted of a sexually oriented offense had a duty to register.         R.C.

2950.04(A) (2006).     Accordingly, contrary to Mr. Gaskins’s argument, he was required to

register under Section 2950.04 because his rape conviction was a sexually oriented offense. We,

therefore, reject Mr. Gaskins’s argument.

       {¶6}    Mr. Gaskins next argues that the State failed to present any evidence that he was

notified of the registration requirement. Mr. Gaskins, however, admitted at trial that he knew he

was required to register and that he did so after he was released from prison. He also has not

provided any authority that proof of proper notification of the registration requirement is an

element under Section 2950.05(F)(1). Although he notes that a court that found that a defendant

was a sexual predator under Megan’s Law was required to put that finding in its judgment of

conviction, sexual predators are not the only offenders to be subject to the registration

requirements of Section 2950.04. We, therefore, reject Mr. Gaskins’s argument.

       {¶7}    Mr. Gaskins next argues that the State failed to prove that he changed his address.

He notes that the father of his former girlfriend testified that Mr. Gaskins never lived with him.

The State also argued during closing argument that Mr. Gaskins never lived at the address he

registered after being released from prison. According to Mr. Gaskins, he cannot change an

address that he never had in the first place.

       {¶8}    Regarding the State’s closing argument, we note that “[i]t is well settled that

statements made by counsel in opening statements and closing arguments are not evidence.”
                                                  4


State v. Frazier, 73 Ohio St.3d 323, 338 (1995). Regarding whether Mr. Gaskins lived with his

girlfriend’s father, a deputy sheriff testified that Mr. Gaskins registered the address of his

girlfriend’s father as his residence. Mr. Gaskins testified that he began living at that address

following his release from prison. He explained that he came home after the other residents of

the house went to bed and left in the morning before they woke up. He also testified that he

sometimes slept in a trailer that was outside in the yard instead.

       {¶9}    Section 2950.05(I) provides that, “[a]s used in this section, * * * ‘change in

address’ includes any circumstance in which the old address for the person in question no longer

is accurate * * *.” Even assuming that Mr. Gaskins never resided with his girlfriend’s father

despite registering that address with the sheriff, we conclude that constitutes a change of address

for Mr. Gaskins because it is a circumstance under which the address he had registered had

become inaccurate. Viewing the evidence presented at trial in a light most favorable to the State,

we conclude that it was sufficient to convict Mr. Gaskins of failing to provide notice of his

change of address. Mr. Gaskins’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       APPELLANT’S CONVICTION FOR FAILURE TO GIVE NOTICE OF
       CHANGE OF ADDRESS WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE IN VIOLATION OF ARTICLE IV, SECTION 3 OF THE OHIO
       CONSTITUTION.

       {¶10} Mr. Gaskins also argues that his conviction is against the manifest weight of the

evidence. If a defendant asserts that a conviction is against the manifest weight of the evidence,

       an appellate court must review the entire record, weigh the evidence and all
       reasonable inferences, consider the credibility of witnesses and determine
       whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way
       and created such a manifest miscarriage of justice that the conviction must be
       reversed and a new trial ordered.
                                                5


State v. Otten, 33 Ohio App.3d 339, 340 (9th Dist.1986). Weight of the evidence pertains to the

greater amount of credible evidence produced in a trial to support one side over the other side.

Thompkins, 78 Ohio St.3d at 387. An appellate court should only exercise its power to reverse a

judgment as against the manifest weight of the evidence in exceptional cases. State v. Carson,

9th Dist. Summit No. 26900, 2013-Ohio-5785, ¶ 32, citing Otten at 340.

         {¶11} According to Mr. Gaskins, the testimony of his girlfriend’s father was not

credible. He argues that the reason his girlfriend’s father never saw him sleep at the residence

was because he did not come home until around midnight and left for work by 6:15 a.m. Mr.

Gaskins also argues that the testimony of his girlfriend’s father was inconsistent, noting that he

had previously told Mr. Gaskins’ parole officer that Mr. Gaskins was residing at the house. Mr.

Gaskins contends that the reason the father’s story changed was because Mr. Gaskins began

having relationship problems with the father’s daughter.

         {¶12} Mr. Gaskins also argues that the testimony of the law enforcement officials who

testified was questionable. Mr. Gaskins notes that, although one deputy testified that he had

made three unannounced visits to Mr. Gaskins’s residence, the visits were not recorded in the

dispatch log like the visits of another deputy. The deputy who allegedly made the three visits

also acknowledged that he only made them between 6:00 a.m. to 2:00 p.m. It, therefore, was

unremarkable that he did not see Mr. Gaskins at the residence because Mr. Gaskins left for work

at 6:15 a.m. and worked until 4:00 p.m. Mr. Gaskins also notes that law enforcement never

visited his girlfriend’s house. Accordingly, there was no evidence that he was living with her

instead. Mr. Gaskins further argues that the testimony of his girlfriend’s half-sister was biased

and that the half-sister admitted that she had not been at Mr. Gaskins’s girlfriend’s house in ten

years.
                                                 6


       {¶13} Mr. Gaskins argues that his own testimony was more credible and was supported

by the physical evidence. He notes that there were pictures of a number of his belongings at his

registered address, including personal hygiene items. He presented examples of the mail he

received at the house, which included bank statements, court correspondence, and medical bills.

The father of his former girlfriend also admitted receiving rent payments from him a few times.

He also admitted that Mr. Gaskins would help around the house with chores.

       {¶14} “[T]he weight to be given the evidence and the credibility of the witnesses are

primarily for the trier of the facts.” State v. DeHass, 10 Ohio St.2d 230 (1967), paragraph one of

the syllabus.   The trial court “was in the best position to determine the credibility of the

witnesses and deal with any discrepancies which existed in the testimony.” State v. Timofeev,

9th Dist. Summit No. 24222, 2009-Ohio-3007, ¶ 46. Upon review of the record, we cannot say

that the trial court lost its way when it found that Mr. Gaskins changed his address without

providing adequate notice to the sheriff. Mr. Gaskins’s second assignment of error is overruled.

                                                III.

       {¶15} Mr. Gaskins’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                7


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



SCHAFER, P.J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

BRIAN A. SMITH, Attorney at Law, for Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.